               19-00217-NPO Dkt 67 Filed 02/21/19 Entered 02/21/19 09:10:13 Page 1 of 1


Form dn014 (Rev. 5/16)




                                    UNITED STATES BANKRUPTCY COURT
                                        Southern District of Mississippi
In re:              Alexander Seawright Transportation, LLC                                      Case No.: 19−00217−NPO
                                                                                                              Chapter 11

To:        Craig M. Geno, Esq.
           587 Highland Colony Pkwy
           Ridgeland, MS 39157


                                                      Notice of Deficiency
Notice is hereby given that upon review of the list of creditors (mailing matrix) and schedules (Dkt. # 14,65), the
following deficiency(ies) were found and require immediate action:

       One or more creditors are listed in the schedules, but not listed on the list of creditors (mailing matrix).
       Creditor(s) listed on the list of creditors (mailing matrix) without an address.
       Amended list of creditors (mailing matrix) has additional creditors (or creditor information) not provided on the
       original mailing matrix.


Therefore, you must:

      File an Amended List of Creditors (mailing matrix):

             Adding the creditor(s) listed in the schedules, but not provided on the list of creditors (mailing matrix).

             Adding the complete address for the creditor listed with missing information.

      Pay the required $31.00 filing fee.
       Notify the affected creditors that they have been added to the mailing matrix. The Clerk's office has issued the
       notice of the meeting of creditors under § 341, therefore, you must attach a copy of the notice and any other
       notice providing significant deadlines for which notice has already been given, such as deadlines for filing
       complaints to determine the dischargeability of a debt if applicable.

               Chapter 7 − See Local Form MSSB−A7−3, Notice of Amendment to Debtor's List of Creditors/Mailing
               Matrix at www.mssb.uscourts.gov.
               Chapter 13 − See Local Form MSSB−A13−2, Notice of Amendment to Debtor's List of Creditors/Mailing
               Matrix at www.mssb.uscourts.gov.

       File a Notice of Amendment and Certificate of Service (local form) upon completion of service.

You are further notified that failure to correct the above deficiency, on or before March 7, 2019, may result in a
show cause hearing why sanctions should not be imposed for failure to comply with Miss. Bankr. L. R. 1009−1.

Dated: February 21, 2019                                            Danny L. Miller, Clerk of Court
                                                                    501 East Court Street, Suite 2.300
                                                                    P.O. Box 2448
                                                                    Jackson, MS 39225−2448
                                                                    601−608−4600
